Citation Nr: 0912002	
Decision Date: 04/01/09    Archive Date: 04/10/09

DOCKET NO.  04-35 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for Hepatitis C. 

2.  Entitlement to service connection for post traumatic 
stress disorder (PTSD). 

3.  Entitlement to compensation pursuant to 38 U.S.C.A. 
§ 1151 for a residual disability due to treatment for 
prostate cancer.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The Veteran served on active duty from September 1968 to 
December 1971.  He served in Vietnam from August 1969 to 
August 1970.  He was awarded the Vietnam Service Medal and 
Vietnam Campaign Medal.     

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Waco, 
Texas, which denied entitlement to service connection for 
Hepatitis C and PTSD.     

The Veteran presented testimony at a Travel Board hearing 
before the undersigned Veterans Law Judge in December 2008.  
A transcript of the hearing is associated with the Veteran's 
claims folder.  The Veteran submitted additional evidence 
with a waiver of the RO's initial consideration of the 
evidence.  

In a July 2008 rating decision, entitlement to compensation 
pursuant to 38 U.S.C.A. § 1151 for residuals of treatment for 
prostate cancer was denied.  In an August 2008 statement, the 
Veteran referred to the prostatectomy and then indicated that 
he wished to appeal "all decisions on this..."  The Board 
finds that the Veteran filed a timely notice of disagreement 
with respect to the July 2008 decision.  A statement of the 
case has not been issued.  The filing of a notice of 
disagreement initiates the appeal process.  Manlincon v. 
West, 12 Vet. App. 238 (1999).  The Board is required to 
remand, rather than refer, this issue.  Id.  

The issue of entitlement to service connection for PTSD and 
entitlement to compensation pursuant to 38 U.S.C.A. § 1151 
for a residual disability due to treatment for prostate 
cancer is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

Hepatitis C first manifested many years after service and 
there is no probative evidence of record which establishes 
that the Hepatitis C is related to service.        


CONCLUSION OF LAW

Hepatitis C was not incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

The Board concludes that the Veteran has been afforded 
appropriate notice under the VCAA.  The RO provided a VCAA 
notice letter to the Veteran in March 2003, before the 
initial original adjudication of the claim.  The letter 
notified the Veteran of what information and evidence must be 
submitted to substantiate the claim for service connection, 
as well as what information and evidence must be provided by 
the Veteran and what information and evidence would be 
obtained by VA.  He was also told to inform VA of any 
additional information or evidence that VA should have.  The 
content of the letter complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

The requirements of the VCAA also include notice of a 
disability rating and an effective date for award of benefits 
if service connection is granted.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  A March 2006 letter 
provided the Veteran with notice of the laws regarding 
degrees of disability or effective dates.  It appears that 
the Dingess letter was returned to the RO as undeliverable.  
In any event, because service connection for Hepatitis C is 
denied, any questions regarding a disability rating and 
effective date are now moot.  Thus, any error due to 
defective notice is harmless error.  

The Board finds that all relevant evidence has been obtained 
and the duty to assist requirements have been satisfied.  All 
available service treatment records were obtained.  The 
Veteran's service personnel records were obtained.  VA 
treatment records from the VA facilities in Dallas and Bonham 
and from the VA North Texas healthcare system dated from 
September 1998 to December 2008 were obtained and associated 
with the claims folder.  The Veteran underwent a VA 
examination in May 2003 to obtain medical evidence as to the 
nature and etiology of the Hepatitis C.   

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
Veteran in substantiating the claim.  Hence, no further 
notice or assistance to the Veteran is required to fulfill 
VA's duty to assist him in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).



Pertinent Law and Regulations

In order to establish service connection, the facts, as shown 
by evidence, must demonstrate that a disease or injury 
resulting in current disability was incurred during service 
or, if pre-existing active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131.

Service connection may also be granted for a disability 
initially diagnosed after service when all of the evidence 
shows it to have been incurred in service.  38 C.F.R. 
§ 3.303(d) (2008).

In order to prevail on the issue of service connection, there 
must be: (1) medical evidence of a current disability; (2) 
medical evidence, or, in certain circumstances, lay evidence, 
of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between an in- 
service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond 
v. West, 12 Vet. App. 341, 346 (1999).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), it was observed that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.



Analysis

The Veteran contends that he incurred Hepatitis C in service.  
He asserts that he was infected with Hepatitis C in service 
when he received the vaccinations and air gun inoculations at 
enlistment into service.  He also stated that he was exposed 
to blood and bodily fluids from soldiers who were injured or 
killed in action.  

Essentially, service connection may be granted if the 
evidence establishes that the claimed disability is related 
to service.  The initial question is whether there is 
evidence of a current Hepatitis C.  There is medical evidence 
of a diagnosis of Hepatitis C.  A November 1998 VA treatment 
record indicates that the Veteran tested positive for 
Hepatitis C.  

There is no competent evidence of Hepatitis C in service.  
The service treatment records do not reflect findings or 
diagnosis of Hepatitis C.  

For the Veteran to be successful in this claim, the evidence 
must show either that it is at least as likely as not that 
the Hepatitis C is related to a disease or injury that 
occurred in service.  The question is whether the evidence is 
at least in equipoise as to whether the Hepatitis C is 
related to service.  The Board finds that the evidence is not 
in equipoise, but preponderates against the claim.  

The preponderance of the evidence establishes that the 
Hepatitis C first manifested over 25 years after service 
separation and was caused by post-service risk factors, 
specifically intravenous drug use and sexual activity with an 
infected person.  The November 1998 VA treatment record 
indicates that when the Veteran was informed of the positive 
Hepatitis C test results, the Veteran stated that he was not 
surprised and related that his girlfriend had Hepatitis C and 
they had engaged in sexual activity and had shared 
intravenous drug needles.  At the RO hearing in August 2004, 
the Veteran testified that he did not begin to use 
intravenous drugs in Vietnam, and he began to use intravenous 
drugs in the mid 1980's.  See also the Veteran's hearing 
testimony at the hearing before the Board in December 2008.  
The Veteran was afforded a VA examination in May 2003.  The 
examiner related the Hepatitis C to intravenous heroin use.  
The examiner stated that the Veteran had been using 
intravenous drugs in service.  However, as noted above, the 
Veteran testified at the RO and Board hearings that he did 
not use intravenous drugs in service, and he first started 
using intravenous drugs in the mid 1980's or 1990's.  The 
Board finds the Veteran's testimony at the hearings to be 
more credible because this testimony was provided while the 
Veteran was under oath.    

The Veteran has not submitted competent evidence of a 
relationship between his current Hepatitis C and a disease or 
injury in service.  The Board has considered the Veteran's 
assertions that the Hepatitis C was incurred in service and 
is due to the vaccinations or inoculations that the Veteran 
received in service and is due to exposure to blood and 
bodily fluids in service.  However, as a lay person, the 
Veteran is not competent to render an opinion as to medical 
causation.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

There is no medical evidence of a relationship between the 
current Hepatitis C and service.  In Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000), the Federal Circuit held that a 
veteran seeking disability benefits must establish the 
existence of a disability and a connection between the 
veteran's service and the disability.  In the present case, 
the Veteran has not submitted competent evidence of a 
connection between service and the Hepatitis C.  The medical 
evidence shows that the Hepatitis C first manifested many 
years after service.  There is no medical evidence of record 
that the Veteran had Hepatitis C in service.  Thus, the Board 
finds that service connection for Hepatitis C is not 
warranted, since the preponderance of the evidence shows that 
the Hepatitis C did not manifest in service but first 
manifested many years after service and there is no medical 
evidence of a relationship between the Hepatitis C and 
service.  The Board concludes that the preponderance of the 
evidence is against the claim for service connection for 
Hepatitis C, and the claim is denied.  Gilbert, 1 Vet. App. 
at 54.




ORDER

Entitlement to service connection for Hepatitis C is not 
warranted and the appeal is denied.  


REMAND

The Veterans Claims Assistance Act of 2000 provides that VA 
shall notify the claimant of any information, and any medical 
or lay evidence not previously provided to VA which is 
necessary to substantiate the claim and VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for a benefit 
under a law administered by VA.  38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159.  

The Veteran contends that he has PTSD due to traumatic events 
during his service during the Vietnam War.  In order for 
service connection to be awarded for PTSD, three elements 
must be present: (1) a current medical diagnosis of PTSD; (2) 
medical evidence of a causal nexus between current 
symptomatology and a claimed in-service stressor; and (3) 
credible supporting evidence that the claimed in-service 
stressor actually occurred.  See 38 C.F.R.§ 3.304(f).  With 
respect to the third element, if the evidence shows that the 
veteran engaged in combat and he is claiming a combat related 
stressor, no credible supporting evidence is required.  Id., 
see Doran v. Brown, 6 Vet. App. 283 (1994).  A veteran's 
testimony, by itself, cannot, as a matter of law, establish 
the occurrence of a non-combat stressor.  See Dizoglio v. 
Brown, 9 Vet. App. 163, 166 (1996).  

There is a current diagnosis of PTSD.  See the VA treatment 
records from the VA mental health clinic dated in February 
2007 which shows a diagnosis of severe PTSD and the September 
2003 Vet Center treatment summary which shows a diagnosis of 
PTSD.  

At the hearing before the Board in December 2008, the Veteran 
provided detailed information regarding the stressor events 
of being in a helicopter crash in Vietnam.  He stated that in 
November 1969, he was flying with the 283rd Aviation 
Battalion and he was in a crash.  He stated that the 
helicopter crashed in the Mang Yang Pass.  The Veteran also 
reported that he was in a controlled crash in February 1970 
in Abel Kiowa.  Service records show that the Veteran served 
in Vietnam from August 1969 to August 1970.  He was awarded a 
Vietnam Service Medal and a Vietnam Campaign Medal.  The 
Veteran was assigned to the 7th Battalion, 15th Artillery from 
August 1969 to June 1970 and was attached to the 1st 
Battalion, 92nd Artillery from June 1970 to August 1970.  The 
Veteran's military occupation specialty was Helicopter 
repairman (67V2T and 67M20).  

The RO should make an attempt to obtain credible supporting 
evidence of the stressor events described above (the 
helicopter crashes in November 1969 and February 1970) by 
contacting the United States Army and Joint Services Records 
Research Center (JSRRC) (formerly the United States Armed 
Services Center for Research of Unit Records).  If any of the 
stressors events are corroborated, the Board finds that the 
Veteran should be afforded a VA examination to determine 
whether the Veteran currently has PTSD and if so, whether the 
verified stressor event is clinically considered to be of 
sufficient severity to warrant a valid diagnosis of PTSD.  

At the hearing before the Board in December 2008, the Veteran 
also stated that he was captured by the enemy at some time 
from April to July 1970.  The Board finds that the RO should 
request the Veteran to try to specify the date of this event 
and to provide a two month date range for the stressor event.  
The Veteran should be advised that this information is vital 
to his claim and that failure to provide the requested 
information may result in denial of the claim.  If the 
Veteran provides a two month date range for this stressor 
event, the RO should make an attempt to obtain credible 
supporting evidence of this stressor event by contacting 
JSRRC.  

The record shows that the Veteran receives treatment for his 
psychiatric disorder in the VA North Texas healthcare system.  
The Board finds that the RO should make an attempt and obtain 
the VA mental health treatment records from the North Texas 
VA healthcare system dated from January 2009.  VA has a duty 
to seek these records.  38 U.S.C.A. § 5103A(b)(1).  

In the present case, the Veteran was provided with a VCAA 
notice letter pursuant to Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006) in March 2006.  However, the letter was 
returned to VA.  The Board finds that VA should issue proper 
notice to the Veteran and readjudication of the claim is 
warranted.    

In a July 2008 rating decision, entitlement to compensation 
pursuant to 38 U.S.C.A. § 1151 for residuals of treatment for 
prostate cancer was denied.  In an August 2008 statement, the 
Veteran referred to the prostatectomy and then indicated that 
he wished to appeal "all decisions on this..."  The Board 
finds that the Veteran filed a timely notice of disagreement 
with respect to the July 2008 decision.  A statement of the 
case has not been issued.  The filing of a notice of 
disagreement initiates the appeal process.  Manlincon v. 
West, 12 Vet. App. 238 (1999).  The Board is required to 
remand, rather than refer, this issue.  Id.

Accordingly, the case is REMANDED for the following action:

1.  Please send the Veteran corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that includes 
an explanation as to the information or 
evidence needed to establish a 
disability rating and effective date as 
outlined in Dingess/Hartman v. 
Nicholson, 19 Vet. App 473 (2006).

2.  Obtain all records of the Veteran's 
treatment of a psychiatric disorder 
from the VA North Texas Healthcare 
System including the facilities in 
Dallas and Bonham dated from December 
2008 to present.   


3.  Request the Veteran to provide a 
two month date range and as much detail 
as possible for the stressor event 
consisting of being captured by the 
enemy.  Advise the Veteran that this 
information is vital to his claim and 
that failure to provide the requested 
information may result in denial of the 
claim.  

4.  Prepare a summary of all of the 
Veteran's claimed stressors that are 
described in sufficient detail. The 
summary should include the stressor 
events of being in helicopter crashes in 
November 1969 and February 1970.  This 
summary, copies of the Veteran's DD Form 
214, a copy of this remand, and all 
associated documents should be sent to 
the JSRRC, Kingman Building, Room 2C08, 
7701 Telegraph Road, Alexandria, VA, 
22315-3802, for verification of 
stressors.  

The agency should be asked to provide any 
information that might corroborate the 
Veteran's alleged stressors.  If the 
agency is unable to provide information 
regarding any of the stressors alleged by 
the Veteran, it should provide specific 
confirmation of that fact.

5.  If any of the stressor events are 
verified, arrange for the Veteran to 
undergo a VA psychiatric examination.  
The Veteran's claims must be provided to 
the examiner for review in connection 
with the examination.  The examiner 
should be advised of the stressors which 
are verified. 

The examiner should identify any 
psychiatric disorders that are present.  
If the examiner believes that PTSD is an 
appropriate diagnosis, the examiner must 
indicate whether the diagnosis conforms 
to DSM-IV and specify the stressors 
responsible.  In determining whether or 
not the Veteran has PTSD due to an in-
service stressor, only the stressor(s) 
specifically verified by the originating 
agency may be relied upon.  

If the Veteran is found to have a 
psychiatric diagnosis other than PTSD, 
the examiner is requested to render an 
opinion as to whether it is at least as 
likely as not (i.e., at least a 50-50 
probability) that the psychiatric 
disorder was incurred in or related to 
military service.  The examiner should 
provide a complete rationale for the 
opinion.  

6.  Send a statement of the case on the 
issue of entitlement to compensation 
pursuant to 38 U.S.C.A. § 1151 for a 
residual disability due to treatment for 
prostate cancer to the Veteran and his 
representative.  Advise the Veteran that 
a timely substantive appeal will be 
necessary to perfect the appeal to the 
Board, and that only if the appeal is 
timely perfected, this issue is to be 
returned to the Board for further 
appellate consideration, if otherwise in 
order. 

7.  Readjudicate the issue on appeal.  If 
all the desired benefits are not granted, 
a supplemental statement of the case 
should be furnished to the Veteran and 
his representative.  The case should then 
be returned to the Board if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


